EXHIBIT 24 POWERS OF ATTORNEY Page 86 Powers of Attorney Know All Men By These Presents, that each person whose signature appears below constitutes and appoints Gary W. Miller and Craig C. Morfas, or either of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities noted below to sign the Baldwin & Lyons, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2012, and any and all amendments thereto, required to be filed pursuant to the requirements of Sections 12(g), 13, or 15(d) of the Securities and Exchange Act of 1934, as amended, granting unto each of said attorneys-in-fact and agents, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each of said attorneys-in-fact and agents, or his substitute, may lawfully do or cause to be done by virtue hereof. Signature and TitleDated: /s/ Joseph J. DeVitoFebruary 5, 2013 Joseph J. DeVito, CEO and President (Principal Executive Officer) /s/ G. Patrick CorydonFebruary 5, 2013 G. Patrick Corydon, Executive Vice President (Finance) and CFO (Principal Financial and Accounting Officer) /s/ Gary W. MillerFebruary 5, 2013 Gary W. Miller, Chairman of the Board Executive Chairman /s/ Stuart D. Bilton February 5, 2013 Stuart D. Bilton, Director /s/ Otto N. Frenzel, IV February 5, 2013 Otto N. Frenzel, IV, Director /s/ John M. O'MaraFebruary 5, 2013 John M. O’Mara, Director /s/ Thomas H. Patrick February 5, 2013 Thomas H. Patrick, Director /s/ John PigottFebruary 5, 2013 John Pigott, Director Page 87 Powers of Attorney (continued) /s/ Kenneth D. Sacks February 5, 2013 Kenneth D. Sacks, Director /s/ Nathan Shapiro February 5, 2013 Nathan Shapiro, Director /s/ Norton Shapiro February 5, 2013 Norton Shapiro, Director /s/ Robert Shapiro February 5, 2013 Robert Shapiro, Director /s/ Steven A. ShapiroFebruary 5, 2013 Steven A. Shapiro, Director /s/ John D. WeilFebruary 5, 2013 John D. Weil, Director Page 88
